DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 3/18/2021 is acknowledged.  Claims 21, 35, and 36 were amended.  Claims 21, 22, 25, 26, 30-36, and 39-41 are currently pending.  Claims 39-41 are withdrawn as non-elected subject matter.  Claims 21, 22, 25, 26, and 30-36 are under examination.


Information Disclosure Statement
The information disclosure statement filed on 3/18/2021 has been fully considered.


Withdrawn Rejections

1.  The rejection of claims 21, 22, 25, 26, and 31-36 under 35 U.S.C. 103 as being unpatentable over Ashman et al (US 20070258979), in view of Shadle et al (US 5,429,746), in view of either Alred et al (US 6,955,917) or Birck-Wilson et al (US 20040092719), and further in view of Yigzaw et al (Biotechnol. Prog., 2006, 22:288-296), as set forth on pages 5-9 of the office action mailed on 1/25/2021, is withdrawn.

2.  The rejection of claim 30 under 35 U.S.C. 103 as being unpatentable over Ashman et al (US 20070258979), in view of Shadle et al (US 5,429,746), in view of either Alred et al (US 6,955,917) or Birck-Wilson et al (US 20040092719), in view of Yigzaw et al (Biotechnol. Prog., 2006, 22:288-296), and further in view of Wan et al (WO2007/117490), as set forth on pages 9-10 of the office action mailed on 1/25/2021, is withdrawn.

Applicant’s arguments
arguendo that the Ashman, Shadle, Alred, Birck-Wilson and Yigzaw references can be combined, the combination does not teach or suggest the presently claimed method to producing a host cell protein (HCP) reduced anti-IL-13 IgG1 antibody, or antigen-binding fragment thereof, comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2.
The Applicant also argues that KSR states that when “elements work together in an unexpected and fruitful manner, there is support for the conclusion of nonobviousness of the claims.  The Applicants also note that KSR instructs that a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art, it is important to identity a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed invention does.
In view of this guidance, the Applicant argues that claim 21and its dependent claims are nonobvious in view of the Ashman, Shadle, Alred, Birck-Wilson and Yigzaw references, because there is no reason to combine these references in the exact order, exact way, and under the exact conditions presently claimed to purify the claimed anti-IL-13 antibody.  In particular, Ashman does not explicitly teach any particular method or scheme of purification, and generally states that certain known purification procedures can be used.  Shadle does nothing more than disclose the well-known principle that HIC is useful for antibody purification through removal of Protein A remnants.  Alred only discloses a process that involves precipitation of antibodies from plasma prior to sodium caprylate addition, and Birck-Wilson only relates to separation of IgG4 half antibodies from IgG4 whole antibodies.  Yigzaw utilizes depth filtration, but does not teach or suggest the importance of reducing the pH prior to depth filtration.
The Applicant argues that these disclosures, even assuming that they can be combined, do not teach the presently claimed process as a whole.  Claim 21 requires the steps of adjusting the pH of a sample mixture containing an anti-IL-13 IgG1 antibody, or antigen binding fragment thereof, comprising a heavy chain variable domain comprising the amino acids of SEQ ID NO: 1 and a light chain variable domain comprising the amino acids of SEQ ID NO: 2, depth filtering the adjusted pH sample, contacting the depth filtered sample mixture to a Protein A affinity chromatography resin, subjecting the Protein A affinity chromatography sample to a reduction in pH, adjusting the reduced pH sample, contacting the adjusted pH sample to an HIC resin and collecting an HIC sample, filtering the HIC sample, and ultrafiltering the filtered sample.  There is no teaching or suggestion from any of the cited references of this exact process to purify this antibody.
Further, given that the present process is directed to reducing HCP from a CDR-defined anti-IL-13 IgG1 antibody and that the process itself is well-defined, the cited preferences must teach or suggest the 

With respect to the rejection of claim 30 over the Ashman, Shadle, Alred, Birck-Wilson, Yigzaw, and Wan references, the Applicant argues that Wan discloses a method for purifying antibodies expressed in a host cell expression system, wherein the resulting antibody preparation comprising a reduced amount of host cell protein, and the method comprises an ion exchange separation step wherein the mixture is subjected to a first ion exchange material such that the HCP-reduced antibody preparation is obtained.  Wan does not correct the deficiencies of the Ashman, Shadle, Alred, Birck-Wilson and Yigzaw references.  Without a teaching or suggestion of Applicant’s claimed method of an anti-IL-13 IgG1 antibody, or antigen-binding portion thereof, comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 having reduced HCP, claim 30 must also be nonobvious over the cited references.

Response
Applicant’s arguments have been fully considered.  Applicant discusses each reference individually; however, as set forth in the previous office action, the combination of these references reasonably suggests a method of producing a HCP-reduced anti-IL-13 antibody.  However, none of the Ashman, Shadle, Alred, Birck-Wilson, Yigzaw, or Wan references teach or suggest an anti-IL-13 IgG1 antibody, or antigen-binding fragment thereof, that comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2.  Accordingly, the rejections are withdrawn.



Rejection Necessitated by Amendment

1.  Claims 21, 22, 25, 26, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ashman et al (US 20070258979, of record), in view of Shadle et al (US 5,429,746, of record), in view of either Alred et al (US 6,955,917, of record) or Birck-Wilson et al (US 20040092719, of record), in view of Yigzaw et al (Biotechnol. Prog., 2006, 22:288-296, of record), and further in view of Wu et al (US 20080171014).

Claim 21 is directed to a method for producing a host cell protein (HCP) reduced anti-IL-13 IgG1 antibody, or antigen-binding fragment thereof, preparation from a sample mixture comprising an anti-IL-13 IgG1 antibody, or antigen-binding fragment thereof, and at least one HCP, comprising:
(a) adjusting the pH of said sample mixture to a pH of about 2 to about 5 thus forming a first adjusted pH sample;
(b) depth filtrating said first adjusted pH sample and collecting a depth filtrated sample;
(c) contacting said depth filtrated sample mixture to a Protein A affinity chromatography resin and collecting a Protein A affinity chromatography sample;
(d) subjecting said Protein A affinity chromatography sample to a reduction in pH thus forming a reduced pH sample, wherein said reduction in pH is to a pH of from about 3 to about 5;
(e) adjusting said reduced pH sample to a pH of about 4.5 to about 8.5 to form a second adjusted pH sample;
(f) contacting said second adjusted pH sample to a hydrophobic interaction chromatography (HIC) resin and collecting an HIC sample;
(g) filtering said HIC sample and collecting a filtered sample; and
(h) ultrafiltrating the filtered sample, wherein said ultrafiltrated sample comprises said HCP reduced antibody preparation;
wherein said anti-IL-13 IgG1antibody, or antigen-binding portion thereof, comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO:1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO:2.

Claim 22 is directed to the method of claim 21, wherein step (g) comprises nanofiltering of said HIC sample and collecting a nanofiltered sample.

Claim 25 is directed to the method of claim 21, wherein said reduction in pH in step (d) is accomplished by admixing a suitable acid with said Protein A affinity chromatography sample.

Claim 26 is directed to the method of claim 25, wherein said suitable acid is selected from the group consisting of citric acid, acetic acid, caprylic acid, and phosphoric acid.

Claim 31 is directed to the method of claim 21, wherein said HIC resin comprises a substituted matrix wherein the substituents are one or more hydrophobic groups.

Claim 32 is directed to the method of claim 31, wherein said one or more hydrophobic groups are selected from the group consisting of alkyl-groups, aryl-groups, and a combination thereof.

Claim 33 is directed to the method of claim 32, wherein said substituted matrix is an agarose substituted with phenyl groups.

Claim 34 is directed to the method of claim 33, wherein said agarose substituted with phenyl groups is phenyl sepharose.

Claim 35 is directed to the method of claim 21, wherein said anti-IL-13 IgG1 antibody, or antigen-binding portion thereof, is a humanized antibody, a chimeric antibody, or a multivalent antibody, or antigen-binding portion thereof.

Claim 36 is directed to the method of claim 35, wherein said anti-IL-13 IgG1 antibody, or antigen-binding portion thereof, is a humanized antibody or antigen-binding portion thereof.


	Ashman teaches chimeric and humanized anti-interleukin-13 (IL13) antibodies which are useful for treatment of IL13-mediated diseases, including asthma, atopic dermatitis, COPD, and other fibrotic disorders (see abstract).  Ashman teaches that such anti-IL13 antibodies can be purified by suitable purification techniques, including those which utilize affinity chromatography and hydrophobic interaction chromatography (HIC), and including the methods described in US 5,429,746 (i.e. Shadle et al) (see Ashman at paragraph 0239), but does not explicitly teach any particular method of scheme of purification.
	Shadle teaches methods of purifying antibodies from conditioned media comprising a Protein A affinity chromatography step, a viral inactivation step at pH 3.5, a HIC step, and a filtration step (see Shadle at Fig. 1; claims 20-32).  Specifically, Shadle teaches methods of antibody purification in which a sample comprising antibodies is applied to a Protein A affinity chromatography resin, wherein the eluate from the Protein A affinity chromatography is adjusted to pH 3.5 for inactivation of viruses and then re-adjusted to pH 5.5 (column 11, lines 9-23; column 13, lines 6-19, column 19, lines 1-5, claim 27).  Shadle further teaches that the antibodies can be purified using an HIC column, followed by filtration (Fig. 1).  Shadle teaches that filtration steps can include ultrafiltration (column 10, lines 4-19; column 12, lines 10-17; claim 33).

	However, reducing the pH of an antibody sample prior to purification was well-known in the art as of the filing date of the instant invention, as evidenced by Alred and Birck-Wilson.  Specifically, Alred teaches methods of purifying antibodies comprising an initial step of lowering the pH of the antibody sample to pH 3.8 to 4.5 in order to effect viral inactivation (see Alred at abstract).  Similarly, Birck-Wilson teaches methods of antibody purification which comprise an initial step of reducing the pH of the antibody sample in order to separate IgG half antibodies from IgG whole antibodies (see Birck-Wilson at claim 1).  Birck-Wilson teaches that the pH can be lowered until it is about 4, 3.5, or lower (paragraph 0053).  Birck-Wilson also teaches that its methods can include affinity chromatography and HIC purification (paragraph 0052; claim 1).
	Regarding depth filtration, methods of antibody purification comprising an initial step of depth filtration were also known as of the filing date of the instant invention, as evidenced by Yigzaw.  Specifically, Yigzaw teaches that depth filtration is useful prior to other purification steps for the purpose of removing host cell protein contaminants, and depth filtration prior to affinity chromatography was shown to significantly reduce the turbidity linked to host cell protein contaminants (see Yigzaw abstract).  Yigzaw also teaches that low pH viral inactivation steps can lead to significant precipitation, and depth filtration is useful for removal of such precipitates (p. 295, 1st column, 1st full paragraph).
	Ashman, Shadle, Alred, Birck-Wilson, and Yigzaw are silent with respect to an anti-IL-13 IgG1 antibody, or antigen-binding portion thereof, that comprises a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 2.  However, an anti-IL-13 antibody comprising these heavy and light chain sequences was known in the art as of the filing date of the instant invention.  Wu teaches anti-IL-13 antibodies, and teaches that such antibodies are useful for treatment of various diseases and disorders (see abstract).  In particular, Wu teaches the 13C5.5 anti-IL-13 antibody (paragraph 0011, 0012).  Wu teaches that this antibody is a “most preferred” antibody of its invention (paragraph 0017).  Table 10 of Wu teaches that the 13C5.5 antibody comprises a heavy chain variable domain of SEQ ID NO: 80, and a light chain variable domain of SEQ ID NO: 81.  A comparison of these sequences shows that Wu’s SEQ ID NO: 80 is identical to SEQ ID NO: 1 of the instant invention, and Wu’s SEQ ID NO: 81 is identical to SEQ ID NO: 2 of the instant invention (see below).  Therefore, Wu teaches an anti-IL-13 antibody that is identical to that recited in the instant invention.

	Sequence comparison of SEQ ID NO: 1 with US 20080171014 SEQ ID NO: 80

 Publication No. US20080171014A1
 GENERAL INFORMATION:
  APPLICANT: Abbott Laboratories, Inc.
  APPLICANT:  Wu, Chengbin
  TITLE OF INVENTION: Interleukin-13 Binding Proteins
  FILE REFERENCE: 8370 US P1
  CURRENT APPLICATION NUMBER: US/11/899,819
  CURRENT FILING DATE:  2007-09-18
  NUMBER OF SEQ ID NOS: 94
  SOFTWARE: PatentIn version 3.4
 SEQ ID NO 80
   LENGTH: 123
   TYPE: PRT
   ORGANISM: Artificial
   FEATURE: 
   OTHER INFORMATION: humanized heavy chain 13C5.5 variable region
US-11-899-819-80

  Query Match             100.0%;  Score 659;  DB 7;  Length 123;
  Best Local Similarity   100.0%;  
  Matches  123;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVTLRESGPGLVKPTQTLTLTCTLYGFSLSTSDMGVDWIRQPPGKGLEWLAHIWWDDVKR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVTLRESGPGLVKPTQTLTLTCTLYGFSLSTSDMGVDWIRQPPGKGLEWLAHIWWDDVKR 60

Qy         61 YNPALKSRLTISKDTSKNQVVLKLTSVDPVDTATYYCARTVSSGYIYYAMDYWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YNPALKSRLTISKDTSKNQVVLKLTSVDPVDTATYYCARTVSSGYIYYAMDYWGQGTLVT 120

Qy        121 VSS 123
              |||
Db        121 VSS 123


Sequence comparison of SEQ ID NO: 2 with US 20080171014 SEQ ID NO: 81
 Sequence 81, Application US/11899819
 Publication No. US20080171014A1
 GENERAL INFORMATION:
  APPLICANT: Abbott Laboratories, Inc.
  APPLICANT:  Wu, Chengbin
  TITLE OF INVENTION: Interleukin-13 Binding Proteins
  FILE REFERENCE: 8370 US P1
  CURRENT APPLICATION NUMBER: US/11/899,819
  CURRENT FILING DATE:  2007-09-18
  NUMBER OF SEQ ID NOS: 94
  SOFTWARE: PatentIn version 3.4
 SEQ ID NO 81
   LENGTH: 107
   TYPE: PRT
   ORGANISM: Artificial
   FEATURE: 
   OTHER INFORMATION: humanized light chain 13C5.5 variable region
US-11-899-819-81

  Query Match             100.0%;  Score 558;  DB 7;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTISCRASQDIRNYLNWYQQKPGKAPKLLIFYTSKLHSGVPS 60

Qy         61 RFSGSGSGTDYTLTISSLQPEDIATYYCQQGNTLPLTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYTLTISSLQPEDIATYYCQQGNTLPLTFGGGTKVEIK 107

	Wu also teaches that its antibodies, including the 13C5.5 antibody, can be an IgG1 antibody (paragraph 0247), and Example 2.2.2 shows humanized 13C5.5 which was constructed with an IgG1 constant region (paragraph 0351).  Wu teaches that the 13C5.5 anti-IL-13 antibody blocked binding of IL-13 to its receptor (Example 2.2.3.a), and showed that the 13C5.5 anti-IL-13 antibody exhibited efficacy in an IL-13 induced asthma model (Example 2.4.1).  Wu teaches that its antibodies can be using protein purification techniques known in the art (paragraphs 0158, 0159, 0234).

	Therefore, it would have been prima facie obvious, as of the filing date of the instant invention, to apply the teachings of Shadle, Alred and/or Birck-Wilson, and Yigzaw to the teachings of Ashman in order to practice a method of anti-IL13 antibody purification which would be expected to reduce the levels of host cell proteins in the resulting anti-IL13 antibody sample, and apply this method for isolation of the specific 13C5.5 anti-IL-13 antibody of Wu.  Specifically, Ashman teaches that therapeutically useful anti-IL13 antibodies can be purified by methods which comprise affinity chromatography and HIC, and Ashman specifically points to Shadle’s disclosure.  Shadle teaches methods which encompass steps (c) – (h) of claim 21, and both Alred and Birck-Wilson provide the motivation to include the step (a) of claim 21.  In particular, one of ordinary skill would have known that modifying Shadle’s methods to include an initial step of lowering the pH of the sample to a pH of 2-5 would be advantageous for viral inactivation (as taught by Alred) and/or reducing the levels of half antibody molecules (as taught by Birck-Wilson).  Furthermore, because Yigzaw teaches that depth filtration is a useful initial step for removing host cell proteins and specifically, removing precipitates formed during low pH viral inactivation, it would have been obvious to advantageously apply the initial pH-lowered anti-IL13 sample to depth filtration.  The resulting method would comprise the method steps recited in parts (a) – (h) of independent claim 21.
	Regarding the specific antibody recited in independent claim 21, Wu teaches an antibody that meets these limitations, teaches that it can be an IgG1 antibody, and teaches that it is a most preferred antibody of its invention that is therapeutically useful for treatment of IL-13-mediated disorders.  Wu states that it can be purified by standard methods known in the art.  As discussed above, the combination of Ashman, Shadle, Alred and/or Birck-Wilson, and Yigzaw suggest a method which would be useful for purifying anti-IL-13 antibodies.  Given Wu’s specific preference for the 13C5.5 antibody and its disclosed efficacy against IL-13-mediated conditions, one of ordinary skill would have had the motivation to purify the 13C5.5 antibody 
	Furthermore, no more than routine skill would have been required to apply the methods of Shadle, Alred, Birck-Wilson, and Yigzaw to the teachings of Ashman and Wu, as Ashman specifically points to Shadle’s purification methods for anti-IL13 antibody purification, and Alred, Birck-Wilson, and Yigzaw teach the advantages of including an initial step of lowering the sample pH (Alred and Birck-Wilson), and depth filtering the resulting pH lowered sample prior to affinity purification (as taught by Yigzaw).  Further, Wu teaches a specific anti-IL-13 antibody, the 13C5.5 antibody, which exhibits efficacy against IL-13 mediated disorders and which can be purified by standard methods.  Therefore, it would have been prima facie obvious to combine the inventions of Ashman and Wu with those of Shadle, Alred, Birck-Wilson, and Yigzaw to advantageously achieve a method of purifying anti-IL13 antibodies, and specifically Wu’s 13C5.5 antibody which comprises heavy and light chain variable regions of SEQ ID NOs 1 and 2, respectively, wherein the resulting method would encompass the same steps set forth in claim 1, parts (a)-(h).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the inventions of Ashman, Shadle, Alred, Birck-Wilson, Yigzaw, and Wu, wherein this combination would be expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

	With respect to the limitations of claim 22, Ashman teaches that anti-IL13 antibodies can be purified by methods, such as Shadle’s methods, and that such purification can include a nanofiltration step (Ashman at paragraph 0239).  Although Ashman does not explicitly teach that the nanofiltration step should be after HIC, Shadle teaches filtration after HIC, and one of ordinary skill could have readily adapted Shadle’s methods to include nanofiltration after HIC, in addition to the ultrafiltration that it teaches for purification of anti-IL-13 antibodies, and specifically the 13C5.5 antibody of Wu.
With respect to the limitations of claim 25, Shadle teaches that the pH of the Protein A eluate can be adjusted to pH 3.5 by addition of hydrochloric acid (column 13, lines 6-10).
prima facie obvious to select caprylic, acetic, citric, or phosphoric acids from among the finite number of predictable solutions taught in the art (see MPEP 2143(I)(E)).
	With respect to the limitations of claims 31-34, Shadle teaches that the HIC resin can be alky-agarose, aryl-agarose, phenyl-agarose, and phenyl sepharose (column 6, lines 46-65; claims 30-32).
	With respect to the limitations of claims 35 and 36, Ashman teaches that its anti-IL13 antibodies encompass chimeric and humanized antibodies (Ashman at claim 11), and Shadle teaches that chimeric and humanized antibodies can be purified with its methods (column 4, lines 1-10).  Wu specifically teaches humanization of the 13C5.5 antibody (Example 2.2.3), and also teaches that its invention encompasses antibody-binding portions of its antibodies (abstract).


	2.  Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ashman et al (US 20070258979, of record), in view of Shadle et al (US 5,429,746, of record), in view of either Alred et al (US 6,955,917, of record) or Birck-Wilson et al (US 20040092719, of record), in view of Yigzaw et al (Biotechnol. Prog., 2006, 22:288-296, of record), in view of Wu et al (US 20080171014), as applied to claims 21, 25, 26, and 31-36, and further in view of Wan et al (WO2007/117490, of record).

Claim 30 is directed to the method of claim 21, wherein the pH of said reduced pH sample in step (e) is adjusted to a pH of about 8.

	With respect to the limitations of claim 30, Ashman, Shadle, Alred, Birck-Wilson, Yigzaw, and Wu teach as discussed above, with Shadle teaching that the pH of the sample after affinity chromatography can be adjusted to 5.5 (see above).  However, the cited references do not teach adjustment of the pH at this step to a pH of about 8.
	However, Wan teaches methods of antibody purification (see Wan at abstract).  Similar to Shadle and Alred, Wan also reducing the pH of antibody samples for virus inactivation, and teaches that following this step, the pH can be adjusted to a pH of about 8.5 (p. 57, lines 18-23).
	Therefore, it would have been prima facie obvious, as of the filing date of the instant invention, to apply the teachings of Wan to the method suggested by Ashman, Shadle, Alred, Birck-Wilson, Yigzaw, 
	Furthermore, no more than routine skill would have been required to modify the method suggested by Ashman, Shadle, Alred, Birck-Wilson, Yigzaw, and Wu with the teachings of Wan, as Wan teaches that the pH after virus inactivation can be adjusted to higher than that taught by Shadle, and in particular, a pH of about 8.  It would have been prima facie obvious to combine the teachings of Ashman, Shadle, Alred, Birck-Wilson, Yigzaw, and Wu with those of Wan to advantageously achieve a method of purifying an anti-IL13 antibody with a heavy chain variable domain of SEQ ID NO: 1 and a light chain variable domain of SEQ ID NO: 2, wherein said method is commensurate with the claimed methods of the instant invention.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the methods of Ashman, Shadle, Alred, Birck-Wilson, Wu, and Yigzaw with those of Wan, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646